[Cite as State v. Hartman, 2012-Ohio-153.]




         Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                           JOURNAL ENTRY AND OPINION
                                    No. 91040


                                    STATE OF OHIO
                                             PLAINTIFF-APPELLEE

                                               vs.

                              MICHAEL HARTMAN

                                             DEFENDANT-APPELLANT



                             JUDGMENT:
                          AFFIRMED IN PART;
                    VACATED IN PART AND REMANDED


                               Criminal Appeal from the
                         Cuyahoga County Court of Common Pleas
                                  Case No. CR-485377

              BEFORE:             Blackmon, A.J., Kilbane, P.J., and Celebrezze, J.

              RELEASED AND JOURNALIZED:                      January 19, 2012
                               2




ATTORNEYS FOR APPELLANT

Robert A. Dixon
The Brownhoist Building
4403 St. Clair Avenue
Cleveland, Ohio 44103

Timothy J. Potts
Standard Building, Suite 330
1370 Ontario Street
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

James D. May
Assistant County Prosecutor
The Justice Center 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
                                       3


PATRICIA ANN BLACKMON, A.J.:

        {¶ 1} This appeal is before this court on remand from the Ohio

Supreme Court for application of State v. Williams, 129 Ohio St.3d 461,

2011-Ohio-3374, 952 N.E.2d 1108.        State v. Hartman, 130 Ohio St.3d 254,

2011-Ohio-5348, 957 N.E.2d 289.

        {¶ 2} In State v. Hartman, 8th Dist. No. 91040, 2009-Ohio-1069, this

court    affirmed     Hartman’s   convictions   for    importuning,     compelling

prostitution,   and    public   indecency.      We    also   affirmed   Hartman’s

classification as a Tier II offender under the Adam Walsh Act (“the AWA”).

The Ohio Supreme Court accepted review on propositions of law II and III.

        {¶ 3} On direct appeal, Hartman argued in his third assigned error

that his classification under the Adam Walsh Act (“the AWA”) was

unconstitutional because it violated the Retroactivity Clause of the Ohio

Constitution and the Ex Post Fact Clause of the United States Constitution.

        {¶ 4} In Williams, the Ohio Supreme Court held that the AWA as

applied to “any other sex offender who committed an offense prior to the

enactment of S.B. 10, violates Section 28, Article II of the Ohio Constitution,

which prohibits the General Assembly from enacting retroactive laws.” Id. at

¶ 22. S.B. 10, a.k.a AWA, was enacted on June 27, 2007, and made effective

on January 1, 2008.
                                     4
      {¶ 5} Here, the subject offenses took place on August 17, 2006, prior to

the enactment of the AWA. Consistent with the holding in Williams, we find

that Hartman’s classification under the AWA was unconstitutional because

the offenses took place prior to the “enactment” of S.B. 10 in June 2007.

Consequently, we sustain the third assigned error, and vacate Hartman’s

classification as a Tier II Offender under the AWA, and remand the matter

for reclassification under the law that was in effect at the time he committed

the offenses.

      {¶ 6} Judgment affirmed in part, vacated in part, and remanded for

proceedings consistent with this opinion.
                                     5
     It is ordered that appellee and appellant share the costs herein taxed.

     The court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate be sent to said court to carry this

judgment into execution. Case remanded to the trial court for execution of

sentence.

     A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



PATRICIA ANN BLACKMON, ADMINISTRATIVE JUDGE

MARY EILEEN KILBANE, P.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR